department of the treasury internal_revenue_service washington d c date number release date uil cc dom fs proc memorandum for h s kesselman district_counsel cc ner pen phi from subject richard g goldman special counsel tax practice and procedure cc dom fs proc significant service_center advice concerning internal_revenue_code section applicability to delinquently filed refund returns tl-n-6936-98 this responds to your request for significant service_center advice dated date which arose from joint advice sought from the philadelphia service_center and philadelphia appeals disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in chief_counsel directives manual d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue sec_1 can a taxpayer rely on the timely mailing timely filing rule_of sec_7502 so that a claim_for_refund is considered timely filed where the taxpayer mails a delinquent return on either date or date claiming an overpayment and that return is date stamped received by the service_center on date do you concur with the appeals’ analysis that there are sufficient litigating hazards both legal and factual to warrant allowing these refund claims as part of an overall case settlement if we agree with appeals then how do we answer the service center's concern that we are treating similarly situated taxpayers differently since the service_center is denying such claims pursuant to our previous advice if we disagree with appeals does the service_center have the authority to refuse to implement appeals settlements which allow such refunds in order to ensure consistent treatment of similarly situated taxpayers conclusion sec_1 a taxpayer cannot rely on the timely mailing timely filing rule_of sec_7502 when mailing an original income_tax return after its due_date appeals' analysis is incorrect as a matter of law so we disagree that there are sufficient litigating hazards both legal and factual to warrant allowing these refund claims as part of an overall settlement since we disagree with appeals' analysis no response is required to this question the extent to which the service_center would have the authority to refuse to implement these settlements depends on whether appeals has entered into a binding settlement agreement which should be determined based on the particular facts and circumstances of the individual agreement discussion a delinquent_return for the tax_year bears a united_states postmark of date or date but is not date stamped received by the service_center until date appeals believes that a finder of fact would likely conclude that service_center date stamping at the height of the filing season is not certain to occur on the actual date of receipt therefore a court could conclude that the return mailed on date was actually received on or with your agreement we have changed the initial hypothetical you proposed to the tax_year since your initial hypothetical involved the tax_year and april of the next year fell on a saturday the fact that date fell on a saturday may have sec_7503 and sec_6511 implications you have advised that you are not seeking advice concerning sec_7503 before date notwithstanding the date stamp although you have not specifically stated we assume that the payments creating refunds are withholding credits thus according to appeals the question is no longer the applicability of sec_7502 but is instead simply a factual question regarding the reliability of service_center date stamping which like any other factual question is within the purview of appeals to settle based upon hazards appeals further opines that the service_center is overstepping its role to question whether it should implement an appeals settlement it is our understanding that you contacted the philadelphia service_center to inquire whether they could testify that of the mail is accurately date stamped even during the height of the filing season we understand that you are satisfied that if put to our proof the internal_revenue_service service could satisfy a court that there is a sufficient system in place to ensure that of the mail is accurately date stamped you state that according to appeals the question is no longer the applicability of sec_7502 but the factual question concerning the reliability of the date stamping because you are satisfied that of the mail is accurately date stamped there is no factual dispute furthermore we think that appeals’ use of the timely mailing treated as timely filing rule_of sec_7502 is incorrect as a matter of law sec_6511 provides that in order for a claim_for_refund to be filed timely the claim must be filed within three years of the filing of the return or within two years of the date on which the tax was paid whichever occurs later however sec_6511 limits the amount of a refund to the amount of tax paid during the three years immediately preceding the filing of the claim plus the period of any extension of time for filing the return sec_6513 provides that tax withheld from wages paid in is treated as being paid on date the due_date for the return sec_301_6402-3 provides that an original income_tax return may constitute a claim_for_refund and that such claim shall be considered as filed on the date on which such return is considered as filed thus it is necessary to determine when a taxpayer files a return in order to determine whether the taxpayer is entitled to a refund sec_7502 provides that if certain conditions are met a document required to be filed under the internal revenue laws is deemed filed when it is mailed sec_7502 provides the general_rule that any return claim or other document required to be filed within a prescribed period or on a prescribed date is deemed filed as of the date of the united_states postmark stamped on the cover if it is delivered by the united_states mail after the prescribed date sec_7502 limits the application of sec_7502 to those documents that are postmarked on or before the due_date for filing such documents sec_7502 provides mailing requirements - - this subsection shall apply only if - a the postmark date falls within the prescribed period or on or before the prescribed date -- i for the filing including any extension granted for such filing of the return claim statement or other document under the clear language of sec_7502 the timely mailing treated as timely filing rule_of sec_7502 only applies when the return claim or other document is mailed on or before the due_date for filing such documents the courts have consistently interpreted sec_7502 according to its express language and have concluded that the section does not apply to documents mailed after their due_date 805_fsupp_448 e d tex 733_fsupp_48 n d tex 495_fsupp_334 d neb orrock v commissioner tcmemo_1982_293 the service's position is that a claim_for_refund cannot be separated from the return on which it was made see sec_301_6402-3 thus in order for sec_7502 to be applicable to the claims for refunds in this case it must apply to the returns on which the claims were made in the examples suggested the original returns for were postmarked on either date or date which is a time period a little less than three years from the due_date for filing the original income_tax return it follows that the timely mailing treated as timely filing rule_of sec_7502 is not applicable to these returns and the claims for refund made thereon accordingly the original returns claims for refund in this case were filed when received by the service see generally sec_6091 inasmuch as the returns were received on date the claims were filed more than three years after date the date on which the amounts withheld from the taxpayers' wages for were deemed paid 938_fsupp_95 d n h 823_fsupp_231 s d n y therefore the amount of any refund paid with respect to these claims for refund would be limited to those payments made within three years of date and would not include withholding credits any argument that the claim should be regarded as separate and apart from the original tax_return so that sec_7502 would apply to the claim_for_refund but not to the return in which the claim_for_refund was made is also misplaced since the claim_for_refund was part of the original income_tax return logic dictates that the claim could not be filed any earlier than the actual return itself 823_fsupp_231 s d n y moreover even assuming the claim could be deemed filed as of the postmark date of date or date the return could not be deemed filed earlier than the date of receipt on date since on the postmark date on which the claim might be deemed filed there was no tax_return filed which would not have occurred until date the 2-year limitation in sec_6511 would operate to bar the refund see christie v united_states no d minn aff’d no mn 8th cir it should be noted that in a memorandum dated date from the deputy chief_counsel to the acting executive officer for service_center operations subject titled application of sec_7502 to refunds claimed on original delinquent returns the deputy chief_counsel strongly recommended that instructions be issued to advise all service centers that refunds issued under the scenarios described above are barred by the statute_of_limitations sec_601_106 provides that appeals can give serious consideration to a settlement offer on a basis which fairly reflects the relative merits of the case and the litigation hazards if the case was litigated and that appeals cannot settle a case based on nuisance value appeals' settlements allowing the barred refunds are incorrect as a matter of law and therefore do not fairly reflect the relative merits of the case or the litigation hazards accordingly appeals appears to be overstepping their authority by settling these cases appeals should not settle future cases on this basis the extent to which the service_center may refuse to implement an appeals’ settlement would depend on the nature of the settlement agreement a closing_agreement for example is final and may not be dishonored except as provided in sec_7121 less formal agreements may not be as binding questions concerning individual settlement agreements should be considered based on their particular facts and circumstances
